February 26, 2013 Media Contact:Sonya Headen, Las Vegas, NV (702) 364-3411 Shareholder Contact:Ken Kenny, Las Vegas, NV (702) 876-7237 For Immediate Release SOUTHWEST GAS CORPORATION ANNOUNCES 2012 EARNINGS Las Vegas, Nev. – Southwest Gas Corporation (NYSE: SWX) reported consolidated earnings of $2.89per basic share for 2012, a $0.44per share increase from the $2.45per basic share earned in 2011.Consolidated net income for 2012 was $133.3million, compared to $112.3million during 2011. According to Jeffrey W. Shaw, President and Chief Executive Officer, “We are pleased to report 2012 earnings per share of $2.89, an 18% increase over the $2.45 reported in 2011 and the highest in the Company’s history.Earnings were driven by strong performance in the natural gas segment of our business, which contributed $116.6million in net income in 2012, compared to $91.4million in the prior year; and a 2012 contribution of $16.7million in net income from NPL Construction Co. (“NPL”), our pipeline construction subsidiary, compared to $20.9million in 2011.”Shaw went on to say that “Operating income from our natural gas segment improved $29.2million compared to the prior year mainly due to a full year of rate relief in Arizona, our largest service territory.”Shaw concluded by saying, “Over the past several years we have focused on the core strategies of working collaboratively with regulators, pursuing operating efficiencies and productivity, seeking prudent growth opportunities, and striving to exceed customer expectations.We believe an emphasis on these same fundamental principles will bring continued success going forward.” -more- During the fourth quarter of 2012, consolidated net income was $62.4million, or $1.35per basic share, versus $55.3 million, or $1.20 per basic share, for the fourth quarter of 2011. Natural Gas Operations Segment Results Full Year 2012 Operating margin, defined as operating revenues less the net cost of gas sold, increased $52million between years.Rate relief in Arizona ($45 million, net) and Nevada ($2 million) provided the majority of the increase in operating margin.Customer growth contributed the remaining $5 million increase in operating margin during 2012 as 17,000 net new customers were added during the last twelve months. Operating expenses rose $23million, or 4%, between years primarily due to higher general costs and employee-related costs including pension expense, and to increases in depreciation expense, resulting from additional plant in service. Other income, which principally includes returns on company-owned life insurance (“COLI”) policies and non-utility expenses, increased $9.6million between 2012 and 2011.The current year reflects COLI-related income of $6.6million ($0.14per share), while the prior year included income of $700,000 ($0.02per share) resulting from recognized death benefits net of decreases in cash surrender values.COLI income in the current year was much higher than expectations of $2 million to $4 million due to strong equity-market returns on investments underlying the policies.In addition, -more- Arizona non-recoverable pipe replacement and other non-utility costs were lower in 2012 as compared to 2011.The non-recoverable portion of this pipe replacement activity is now complete. Net interest deductions decreased $1.8million between years primarily due to cost savings from debt refinancing. Fourth Quarter Operating margin increased nearly $13million in the fourth quarter of 2012 compared to the same period of 2011.Rate relief in Arizona and Nevada collectively provided $11million of the increase.New customers contributed the remainder of the operating margin increase during the fourth quarter of 2012. Operating expenses for the quarter rose $4.7million, or 3%, compared to the fourth quarter of 2011, primarily due to increases in general and employee-related costs including pension expense, and due to increases in depreciation expense, resulting from additional plant in service. Other income decreased $1.6million between quarters.This was primarily due to changes in the cash surrender values of COLI policies between quarters.Arizona non-recoverable pipe replacement and other non-utility costs were also lower in the fourth quarter of 2012 as compared to 2011.Net interest deductions decreased $800,000 between quarters primarily due to cost savings from refinancing. -more- Southwest Gas Corporation provides natural gas service to 1,876,000 customers in Arizona, Nevada, and California. This press release may contain statements which constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 (Reform Act).All such forward-looking statements are intended to be subject to the safe harbor protection provided by the Reform Act.A number of important factors affecting the business and financial results of the Company could cause actual results to differ materially from those stated in the forward-looking statements.These factors include, but are not limited to, the timing and amount of rate relief, changes in rate design, customer growth rates, conditions in the housing market, the effects of regulation/deregulation, and the impacts of stock market volatility. -more- SOUTHWEST GAS CORPORATION CONSOLIDATED EARNINGS DIGEST (In thousands, except per share amounts) YEAR ENDED DECEMBER 31, Consolidated Operating Revenues $ $ Net Income $ $ Average Number of Common Shares Outstanding Basic Earnings Per Share $ $ Diluted Earnings Per Share $ $ QUARTER ENDED DECEMBER 31, Consolidated Operating Revenues $ $ Net Income $ $ Average Number of Common Shares Outstanding Basic Earnings Per Share $ $ Diluted Earnings Per Share $ $ -end- SOUTHWEST GAS CORPORATION SUMMARY UNAUDITED OPERATING RESULTS (In thousands, except per share amounts) THREE MONTHS ENDED YEAR ENDED DECEMBER 31, DECEMBER 31, Results of Consolidated Operations Contribution to net income - gas operations $ Contribution to net income - construction services Net income $ Basic earnings per share $ Diluted earnings per share $ Average outstanding common shares Average shares outstanding (assuming dilution) Results of Natural Gas Operations Gas operating revenues $ Net cost of gas sold Operating margin Operations and maintenance expense Depreciation and amortization Taxes other than income taxes Operating income Other income (deductions) ) ) Net interest deductions Income before income taxes Income tax expense Contribution to net income - gas operations $ SOUTHWEST GAS CORPORATION SELECTED STATISTICAL DATA DECEMBER 31, 2012 FINANCIAL STATISTICS Market value to book value per share at year end % Twelve months to date return on equity total company % gas segment % Common stock dividend yield at year end % Customer to employee ratio at year end (gas segment) 836 to 1 GAS OPERATIONS SEGMENT Authorized Authorized Authorized Return on Rate Base Rate of Common Rate Jurisdiction (In thousands) Return Equity Arizona $ 8.95 % 9.50 % Southern Nevada Northern Nevada Southern California (1) Northern California (1) South Lake Tahoe (1) Paiute Pipeline Company (2) (1)Authorized rate of return and authorized return on common equity effective January 1, 2013. (2)Estimated amounts based on rate case settlement. SYSTEM THROUGHPUT BY CUSTOMER CLASS YEAR ENDED DECEMBER 31, (In dekatherms) Residential Small commercial Large commercial Industrial / Other Transportation Total system throughput HEATING DEGREE DAY COMPARISON Actual Ten-year average Heating degree days for prior periods have been recalculated using the current period customer mix.
